FUND PARTICIPATION AGREEMENT THIS AGREEMENT is made this 22 day of August, 2000, between Seligman Portfolios, Inc., an open-end management investment company organized as a Maryland Corporation (the “Fund”), Seligman Advisors, Inc., a Delaware corporation (the “Distributor”) and Kansas City Life Insurance Company, a life insurance company organized under the laws of the State of Missouri (the “Company”), on its own behalf and on behalf of each segregated asset account of the Company set forth on Schedule A, as may be amended from time to time (the “Account”). WITNESSETH: WHEREAS, the Fund is a registered open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and has filed a currently effective registration statement to offer and sell its shares under the Securities Act of 1933, as amended (the “1933 Act”); and WHEREAS, the Fund desires to act as an investment vehicle for separate accounts established for variable life insurance policies and variable annuity contracts to be offered by insurance companies that have entered into participation agreements with the Fund (the “Participating Insurance Companies”); and WHEREAS, the shares of the Fund are divided into several series of shares, each series representing an interest in a particular managed portfolio of securities and other assets (the “Portfolios”); and WHEREAS, the Fund has obtained an order from the Securities and Exchange Commission (“SEC”) granting Participating Insurance Companies (as defined in the Fund’s application for such order) and their separate accounts exemptions from the provisions of sections 9(a), 13(a), 15(a) and 15(b) of the 1940 Act, and Rules 6e-2(b)(15) and 6e-3(T)(b)(15) thereunder, to the extent necessary to permit shares of the Fund to be sold to and held by variable annuity and variable life insurance separate accounts of both affiliated and unaffiliated life insurance companies and certain qualified pension and retirement plans (the “Exemptive Order”); and WHEREAS, the Distributor is registered as a broker-dealer with the SEC and is a member in good standing of The National Association of Securities Dealers, Inc. (the “NASD”); and WHEREAS, the Distributor currently serves as the distributor of the Fund’s shares; and 1 WHEREAS, the Company has registered or will register certain variable life insurance policies and/or variable annuity contracts under the 1933 Act (the “Contracts”); and WHEREAS, the Company has registered or will register each Account as a unit investment trust under the 1940 Act; and WHEREAS, the Company desires to utilize shares of one or more Portfolios as an investment vehicle of the Accounts; NOW THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto agree as follows: ARTICLE I Sale of Fund Shares 1.1.The Fund shall make Class 2 shares of the Portfolios identified on Schedule B (as such Schedule may be amended from time to time). available to the Accounts at the net asset value next computed after receipt of such purchase order by the Fund (or its designee), as established in accordance with the provisions of the then current prospectus of the Portfolio or Portfolios. Shares of a particular Portfolio of the Fund shall be ordered in such quantities and at such times as determined by the Company to be necessary to meet the requirements of the Contracts. The Directors of the Fund (the “Directors”) may refuse to sell shares of any Portfolio to any person, or suspend or terminate the offering of shares of any Portfolio if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Directors acting in good faith and in light of their fiduciary duties under federal and any applicable state laws, necessary in the best interests of the shareholders of such Portfolio. 1.2.The Fund will redeem any full or fractional shares of any Portfolio when requested by the Company on behalf of an Account at the net asset value next computed after receipt by the Fund (or its designee) of the request for redemption, as established in accordance with the provisions of the then current prospectus of the Fund. 1.3.For the purposes of Sections 1.1 and 1.2, the Fund hereby appoints the Company as its designee for the limited purpose of receiving and accepting purchase and redemption orders resulting from investment in and payments under the Contracts.
